USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED:

SOUTHERN DISTRICT OF NEW YORK

 

 

BILL CANNON,
Plaintiff,
1:19-cv-10862 (ALC)
~against-
HIGHLAND ASSOCIATES ARCHITECTURE ORDER
ENGINEERING DESIGN, P.C.,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

In addition, it having been reported to this Court that this case has been or will be settled,
it is hereby ORDERED that the above-captioned action is discontinued without costs and without
prejudice to restoring the action to this Court’s calendar if the application to restore the action is

made within thirty days.

SO ORDERED.
Dated: January 21, 2020 / (La
New York, New York o—~

ANDREW L. CARTER, JR.
United States District Judge

 
